Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 14 March 1808
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                     My dearest Ellen 
                     
                     Washington Mar. 14. 08.
                  
                  Your letter of the 11th. is recieved, and is the best letter you have ever written me because it is the longest and fullest of that small news which I have most pleasure in recieving. with great news I am more than surfieted from other quarters, 
                  and in order that your letters may not be shortened by a bad pen of which you complain, I have got a pen for you which will be always good, never wearing or needing to be mended. among my books which are gone to Monticello, is a copy of Madame de Sevigné’s letters, which being the finest models of easy letter writing you must read. if Anne & yourself will take it by turns to write by every post, I shall always know of the health of the family, the first object of my concern. I am glad to learn you are at length likely to succeed with your Bantams. they are worthy of your attention. our birds & flowers are well and send their love to yours. mrs S. H. Smith is also well, as I learn, for I have not seen her for a long time. she promises to visit us at Monticello this summer. 
                  I hope to be with you about the middle or latter part of April. the trumpet of war seems to have frightened the muses from our land, or from some other cause they do not get admission into the newspapers of late. I hope this will find your Mama entirely recovered. kiss her warmly for me, not forgetting the rest of the family. I salute you with love.
                  
                     Th: Jefferson 
                     
                  
               